Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1-20 have been presented for examination based on the amendment filed on 4/19/2022.

Response to Applicant’s arguments 
Applicant’s arguments regarding the rejection under 35 USC 103 have been fully considered but are not persuasive.

Applicant Argument:
 As best understood by Examiner, the summary of applicant’s argument is: there is no teaching or suggestion to use that a priori model and a time-lapse saturation model to generate an updated model.

Examiner’s response:
  Examiner respectfully disagrees with applicant’s argument. 
  	Examiner would like to emphasize that a priori model and a time-lapse saturation model is mentioned or claimed in the claim in a very broad manner. The claim just mentions generating a time-lapse saturation model using a priori saturation model but do not mention how the a priori saturation model is obtained and how it is being used in generating a time-lapse saturation model. Also, the claim is deficient in defining what an updated saturation model is and the relationships between the updated saturation model and time-lapse saturation model. Without these details in the claim, the claim is just a broad definition and usage of the aforesaid models and the pending claims must be 'given the broadest reasonable interpretation consistent with the specification. In this respect, examiner would like to respectfully remind that the claims and only the claims form the metes and bounds of the invention. "Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 105455, 44USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d, 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)" (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, I 1-4). The Examiner has full latitude to interpret each claim in the broadest reasonable sense. Examiner will reference prior art using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Turning to the prior art rejection, it is evident from the office action citations wherein Wilson in para. [0011] [0072] teaches obtaining time-lapse gravimetric data of a reservoir and generating a time-lapse saturation model which is constrained by the time-lapse gravimetric data, Furthermore Wilson in para. [0080] teaches using the time-lapse saturation models to generate an updated saturation model. The only deficiency of Wilson teaching is the teaching of the usage of a priori saturation model in generating this updated saturation model which is taught by Wilson_2 in para. [0048]. Therefore, the combinations of Wilson and Wison_2 clearly and explicitly teaches all the limitations of the independent claim including the claimed features of the argument. Therefore, considering the above rebuttal, the 103 rejection is Maintained.

Examiner’s comment regarding participation of DSMER pilot program and Examiner’s Note 
Applicant did not file a completed PTO/SB/456 form as required by the DSMER pilot program in order to defer the consideration of subject matter eligibility and the response filed on 04/19/2022 is considered as decline to participate in the program. 
Regarding Examiner’s Note - Examiner would like to emphasize that although the claimed features mentioned in the Examiner’s Note were not explicitly taught in the current prior art of record, they should not be considered as allowable subject matter, since these limitations are still rejected by USC 101 rejection as pertaining to directed to a judicial exception. The applicant has not provided any argument regarding the USC 101 rejection nor provided any amendments in the current sets of claims for overcoming the USC 101 rejection and therefore the USC 101 rejection is marinated in the current office action.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
	Step 2A Prong One:
Independent claims 1, 8, and 15 recite the limitations “using an a priori saturation model, generating a time-lapse saturation model which is constrained by the time-lapse gravimetric data”; and 
“using the a priori and time-lapse saturation models to generate an updated saturation model”; - which are process steps that covers both a mathematical concept and a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.   As such claims 1, 8, and 15 recite an abstract idea.
	Step 2A Prong Two:
The judicial exception is not integrated into a practical application.  The claims recite the additional limitations of a “obtaining time-lapse gravimetric data of a reservoir;” (Claims 1 and 15) and “obtaining time-lapse gravimetric data of a reservoir using the sensors;”(Claim 8) - which are  processes, that under its broadest reasonable interpretation, is a data gathering step. Additionally, the limitation “performing a dynamic reservoir simulation using the updated saturation model” is an insignificant post-solution activity recited at a high-level of generality. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. The claim further recites the additional elements of one or more downhole sensors, one or more hardware processors coupled to the sensors (Claim 8) and A non-transitory computer-readable medium, A processor (Claim 15). However these elements merely link the method to a technological environment. The processors in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of obtaining and comparing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)). As described in MPEP 2106.05(f), limitations that amount to more than a recitation of the words "apply it" (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer.). As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.
Step 2B: Claims 8 and 15 includes the additional element of “of one or more downhole sensors, one or more hardware processors coupled to the sensors (Claim 8) and A non-transitory computer-readable medium, A processor (Claim 15). These additional elements just link the claims to a technological environment. The use of this language is not anything significantly more than the abstract idea, specifically because it is generally linking the use of judicial exception to a particular field of use. As described in MPEP 2106.05(h), limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See as explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible “simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.” Diamond v. Diehr, 450 U.S. 175, 192 n. 14, 209 USPQ 1, 10 n. 14 (1981). Therefore, the claim as a whole does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element, when considered alone or in combination, do not amount to significantly more than the judicial exception. The additional elements are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception which does not add meaningful limits to practicing the abstract idea. As stated in MPEP 2106.05(d), the receiving or transmitting of data and the performing of repetitive calculations is well understood, routine and conventional. As stated in Section I.B. of the December 16, 2014 101 Examination Guidelines, “[t]o be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.” The claims do not add a specific limitation, nor do they provide meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Claims 1, 8, and 15 are not patent eligible.
	The dependent claims 2, 6-7, 9, 13-14, 16, 20 recite additional steps of applying reservoir-specific rules, forecasting, planning and predicting well production -which are mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  Because the dependent claims recite additional steps which are all directed to judicial exceptions, claims 2, 6-7, 9, 13-14, 16, 20 are also not patent eligible.
	The dependent claims 3-5, 10-12, and 17-19 recite the step of enforces a sum of changes in water, gas, and oil saturations is equal to zero, preserving a mass balance of fluid substitutions and assuming continuous fluid flow in the reservoir- which covers both a mathematical concept and a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  As such, dependent claims 3-5, 10-12, and 17-19 are also not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claims 1-2, 6-9, 13-16 and 20 are rejected under 35 U.S.C. 103 as being obvious over Wilson et al. hereafter Wilson (Pub. No.: US 2016/0266269 A1), in view of Wilson et al. hereafter Wilson_2 (Pub. No.: US 2016/0178785 A1).

Regarding Claim 1, Wilson discloses a method for reservoir management, the method (Wilson: abstract, [0072]) comprising:
obtaining time-lapse gravimetric data of a reservoir (Wilson: [0072]: the disclosed time-lapse EM analysis can be used to perform joint inversion of time-lapse EM data with any other geophysical (e.g., seismic, time-lapse seismic, gravity, time-lapse gravity) and/or production (e.g., multi-phase flow) data);
(Wilson: [0011]: an analysis of the observed time-lapse EM data to determine an attribute change in an earth model. In at least some embodiments, the determined attribute change corresponds to or is related to a change in resistivity. This attribute change may be used to update a resistivity model, a water saturation model, or other models related to an earth model. In some embodiments, the analysis of the observed time-lapse EM data is a direct inversion of time-lapse EM data, rather than separate inversions of EM data collected at different times; Also see [0072];
using (Wilson: [0080]: the determined attribute change is used to update a resistivity model or water saturation model); and
performing a dynamic reservoir simulation using the updated saturation model (Wilson: [0047]: 3D inversion of time-lapse CSEM data based on dynamic reservoir simulation).
Wilson do not explicitly disclose an a priori saturation model.
Wilson_2 discloses an a priori saturation model (Wilson_2: [0048]: constructed from a priori geological, geophysical, and petrophysical information………..inclusion of other a priori information from seismic, well, and production data).
Wilson and Wilson_2 are analogous art because they are from the same field of endeavor. They both relate to oil and gas exploration and production.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above time-lapse EM analysis technique, as taught by Wilson, and incorporating the use of a priori saturation model, as taught by Wilson_2.
One of ordinary skill in the art would have been motivated to do this modification in order to determine the quantity and quality of hydrocarbons in a reservoir, and to develop or modify strategies for hydrocarbon production, as suggested by Wilson_2. (Wilson_2: [0001]).

Regarding claims 8 and 15, the claims recite the same substantive limitations as Claim 1 and are rejected using the same teachings.

Regarding Claim 2, the combinations of Wilson and Wilson_2 further discloses the method as defined in claim 1, wherein generating the time-lapse saturation model comprises applying reservoir-specific rules to at least one of the a priori and time-lapse saturation models (Wilson: [0056]: Such observations may enable the inversion process to particularly focus on the relatively small regions of the model where such changes might realistically occur. In any event, expressing the electric field perturbation in terms of the change in conductivity enables the use of some effective linearization approaches. Also see [0064]: History-Matched Constraints; [0080]: EM data subject to constraints imposed on an earth model and Wilson_2-claim 18: the determined water saturation is bound by a constraint that water saturation is greater than or equal to zero and is less than or equal to one).

Regarding Claims 9 and 16, the claims recite the same substantive limitations as Claim 2 and are rejected using the same teachings.

Regarding Claim 6, the combinations of Wilson and Wilson_2 further discloses the method as defined in claim 1, further comprising:
forecasting, planning, drilling or completing a wellbore based upon the dynamic reservoir simulation (Wilson: Claim 7 , [0072]: the disclosed time-lapse EM analysis can be used for reservoir management systems, inclusive of intelligent completions and/or intelligent wells, for improved production enhancement);
using the updated saturation model to predict well production (Wilson: [0039]: the output of the flow simulator 148 is compared with production data by history matching block 150 to predict future production); or using the updated saturation model to match the dynamic reservoir simulation to historic production of at least one of the wellbore and multiple wellbores producing from the reservoir (Wilson: Claim 7, [0039]. [0040], [0072]: the disclosed time-lapse EM analysis can be used for reservoir management systems, inclusive of intelligent completions and/or intelligent wells, for improved production enhancement; Figure 7 -item 150: History matching with production data).

Regarding Claims 13 and 20, the claims recite the same substantive limitations as Claim 6 and are rejected using the same teachings.

Regarding Claim 7, the combinations of Wilson and Wilson_2 further discloses the method as defined in claim 1, wherein the time-lapse gravimetric data
 consists of at least one component of at least one of a gravitational vector and gravitational
 gradients acquired using at least one of temporal and permanent sensors, wherein the sensors may be deployed from a surface or from a borehole (Wilson: : [0072]: the disclosed time-lapse EM analysis can be used to perform joint inversion of time-lapse EM data with any other geophysical (e.g., seismic, time-lapse seismic, gravity, time-lapse gravity) and/or production (e.g., multi-phase flow) data;  [0075]: temporal and/or permanent reservoir monitoring;  [0078], [0080] EM field sensor) .
	
Regarding Claim 14, the claim recites the same substantive limitations as Claim 7 and is rejected using the same teachings.

Examiner’s Note
4.	Claims 3-5, 10-12 and 17-19 distinguish over the prior art of record based on the following reasons:
With regards to Claims 3-5, 10-12 and 17-19, the closest prior art, Wilson, and Wilson_2, either singularly or in combination, fail to anticipate or render obvious 
applying an inversion to generate the time-lapse saturation model that enforces a sum of changes in water, gas, and oil saturations is equal to zero.
applying an inversion to generate the time-lapse saturation model that preserves a mass balance of fluid substitutions within the time-lapse saturation model. and
applying an inversion rule to generate the time-lapse saturation model that assumes continuous fluid flow in the reservoir 
in combination with all other limitations in the claim as claimed and defined by applicant.  

Examination Considerations
5. 	 Examiner has cited particular columns and line numbers (or paragraphs) in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific imitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. The entire reference is considered to provide disclosure relating to the claimed invention.
6. 	 The claims and only the claims form the metes and bounds of the invention. "Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 105455, 44USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d, 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)" (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, I 1-4). The Examiner has full latitude to interpret each claim in the broadest reasonable sense. Examiner will reference prior art using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning.
7.  	Examiner's Notes are provided with the cited references to prior art to assist the applicant to better understand the nature of the prior art, application of such prior art and, as appropriate, to further indicate other prior art that maybe applied in other office actions. Such comments are entirely consistent with the intent and spirit of compact prosecution. However, and unless otherwise stated, the Examiner's Notes are not prior art but a link to prior art that one of ordinary skill in the art would find inherently appropriate.

Conclusion
8.  	Claims 1-20 are rejected.

9.  	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO
MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Correspondence Information
10. 		Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-5699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146